Listing Report:Supplement No. 167 dated Feb 11, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 251857 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $9,000.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 14.05% Starting borrower rate/APR: 15.05% / 17.22% Starting monthly payment: $312.21 Auction yield range: 6.06% - 14.05% Estimated loss impact: 5.24% Lender servicing fee: 1.00% Estimated return: 8.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Aug-1997 Debt/Income ratio: 21% Basic (1-10): 8 Inquiries last 6m: 1 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 10 / 10 Length of status: 2y 0m Credit score: 740-759 (Feb-2010) Total credit lines: 15 Occupation: Professional Now delinquent: 0 Revolving credit balance: $16,925 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 53% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: Beeyou Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off credit cards + Full time job in legal profession: Current job 2 years, previous 3 1/2 years+ Excellent payment history of paying well above minimum payments and consistently on time+ Excellent credit + Low monthly expenses+ Aiming to pay off credit cards Information in the Description is not verified. Borrower Payment Dependent Notes Series 434335 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 8.50% Starting borrower rate/APR: 9.50% / 11.60% Starting monthly payment: $320.33 Auction yield range: 4.06% - 8.50% Estimated loss impact: 2.12% Lender servicing fee: 1.00% Estimated return: 6.38% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jan-2001 Debt/Income ratio: 25% Basic (1-10): 9 Inquiries last 6m: 1 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 20 / 19 Length of status: 4y 6m Credit score: 720-739 (Feb-2010) Total credit lines: 35 Occupation: Accountant/CPA Now delinquent: 0 Revolving credit balance: $17,122 Stated income: $75,000-$99,999 Amount delinquent: $0 Bankcard utilization: 16% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: John104 Borrower's state: NewJersey Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description To consolidate my credit card debt Purpose of loan:This loan will be used to consolidate my curren credit card debt.? I have two credit cards that have balances?each having a?promotional interest rate of 0% that expires in March.? I will use this loan to pay off both credit cards and bring to an end my credit card debt.My financial situation:I am an great candidate for this loan because I have an excellent credit history and will have no difficulty paying off this loan.? My job is security is good and I?am currently am requesting this loan to accelerate the rate at which I pay down my debt.???I have never missed a monthly payment on any of my obligations?and this loan will be?treated no differently.? Monthly net income: $ 4400Monthly expenses: $ ??Housing: $ 1195??Insurance: $ 200??Car expenses: $450??Utilities: $ 100??Phone, cable, internet: $ 100??Food, entertainment: $ 250??Clothing, household expenses $ 50??Credit cards and other loans: $?400??Other expenses: $ 50 Information in the Description is not verified. Borrower Payment Dependent Notes Series 436097 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 17.50% Starting borrower rate/APR: 18.50% / 20.72% Starting monthly payment: $546.06 Auction yield range: 17.06% - 17.50% Estimated loss impact: 35.47% Lender servicing fee: 1.00% Estimated return: -17.97% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Mar-1995 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 1 Inquiries last 6m: 4 Employment status: Self-employed Enhanced (1-5): 2 Current / open credit lines: 5 / 5 Length of status: 6y 10m Credit score: 660-679 (Feb-2010) Total credit lines: 20 Occupation: Construction Now delinquent: 0 Revolving credit balance: $2,958 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 89% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: studious-treasure Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description ready to prosper Purpose of loan:This loan will be used to increase sales, keep?a competitive edge as a custom home builder by introducing the latest in ?Green Building? technology. My financial situation:Being in the?construction business for more than 20yrs. I have learned that in order to be successful?you must be dedicated, have desire to be the best and place your clients first.?? Information in the Description is not verified. Borrower Payment Dependent Notes Series 441261 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,500.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 20.52% Starting borrower rate/APR: 21.52% / 24.03% Starting monthly payment: $56.91 Auction yield range: 8.06% - 20.52% Estimated loss impact: 6.98% Lender servicing fee: 1.00% Estimated return: 13.54% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-2003 Debt/Income ratio: 27% Basic (1-10): 9 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 7 / 6 Length of status: 1y 9m Credit score: 640-659 (Feb-2010) Total credit lines: 11 Occupation: Sales - Commission Now delinquent: 0 Revolving credit balance: $5,841 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 87% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: green-market-umbrella Borrower's state: Wisconsin Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Purchase CD/DVD Duplicator I would like to purchase a CD / DVD duplicator for my entertainment business. The actual price to me before tax and shipping will be $1,100. I have built extra into the loan to cover supplies such as disks, cases, and printing materials for my first job.I plan to charge $3.00 per disk (materials cost < $1.00) +$1.00 for labeling, + $3 for cases, and + $3 for packaging. I will also produce the product being burned to the disks, further increasing the profitability of my projects. Information in the Description is not verified. Borrower Payment Dependent Notes Series 446217 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $13,000.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 14.05% Starting borrower rate/APR: 15.05% / 17.22% Starting monthly payment: $450.97 Auction yield range: 6.06% - 14.05% Estimated loss impact: 5.24% Lender servicing fee: 1.00% Estimated return: 8.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Mar-1995 Debt/Income ratio: 26% Basic (1-10): 8 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 12 / 11 Length of status: 3y 6m Credit score: 720-739 (Feb-2010) Total credit lines: 30 Occupation: Teacher Now delinquent: 0 Revolving credit balance: $17,081 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 40% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 8 Screen name: tranquil-loyalty Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off My credi Cards- FREEDOM Purpose of loan:This loan will be used to? help me consolidate my outstanding debt?into 1 lump sumMy financial situation:I am a good candidate for this loan because??? I am a turstworthy hard worker who would love freedom by consolidating my debts to a much lower interst rate. Information in the Description is not verified. Borrower Payment Dependent Notes Series 446235 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $452.36 Auction yield range: 17.06% - 34.00% Estimated loss impact: 27.01% Lender servicing fee: 1.00% Estimated return: 6.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Aug-1991 Debt/Income ratio: 39% Basic (1-10): 2 Inquiries last 6m: 1 Employment status: Full-time employee Enhanced (1-5): 2 Current / open credit lines: 13 / 9 Length of status: 13y 1m Credit score: 680-699 (Feb-2010) Total credit lines: 36 Occupation: Other Now delinquent: 3 Revolving credit balance: $1,266 Stated income: $50,000-$74,999 Amount delinquent: $2,712 Bankcard utilization: 77% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 17 Screen name: cerebral-yield1 Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off bad debt Purpose of loan:This loan will be used to? pay off some bad debt due to divorceMy financial situation:I am a good candidate for this loan because? I always pay my bills on time, ex wife ran up a lot of debt that I need to get taken care of. I work full time and I would have no problem paying for a loan????Monthly net income: $ 3300Monthly expenses: $ ??Housing: $ 1116??Insurance:
